Citation Nr: 1606850	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating for prostate cancer greater than 10 percent prior to June 28, 2011 and greater than 20 percent thereafter.

2. Entitlement to an initial compensable rating for hearing loss.

3. Entitlement to service connection for malaria.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for a hip replacement.

7. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The issues of entitlement to increased rating for hearing loss, entitlement to service connection for PTSD, and entitlement to TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 9, 2010, the Veteran's prostate cancer residuals included a daytime voiding interval of two to three hours and nocturia of once per night without urinary leakage.

2. From February 9, 2010 to July 20, 2014 the Veteran's prostate cancer residuals included a voiding three to four times per night.

3. As of July 20, 2014 the Veteran's prostate cancer residuals include voiding at least five times per night and changing absorbent pads three to four times per day.

4. The Veteran does not currently have malaria or residuals from having had malaria in service.

5. The Veteran's tinnitus did not onset in service and is not etiologically related to service.

6. The Veteran's hip replacement was not necessitated by medical treatment furnished by the VA.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to February 9, 2010 for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2. The criteria for a rating of 20 percent, but no greater, for prostate cancer from February 9, 2010 to July 20, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3. The criteria for a rating of 40 percent, but no greater, for prostate cancer effective July 20, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

4. The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

5. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015). 

6. The criteria for entitlement to compensation for bilateral hip replacement under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 1701(3)(A), 5107 (West 2014); 38 C.F.R. §§ 3.361, 3.800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

The Veteran contends he is entitled to a higher rating for prostate cancer, which is currently rated at 10 percent prior to June 28, 2011 and 20 percent thereafter. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Prostate cancer is evaluated under the rating code for as malignant neoplasms of the genitourinary system.  38 C.F.R. § 3.116b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2015).  Urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.  Id.

Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  Id. 

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to February 9, 2010.

At his December 2008 VA examination the Veteran reported a daytime voiding interval of two to three hours and nocturia of once per night.  He did not report urinary leakage.  Thus, his own report at the VA examination does not support a higher rating, not does any other evidence suggest his condition more closely meets the criteria for a higher rating until February 9, 2010.

On February 9, 2010, the Veteran's spouse authored a letter in which she reported that the Veteran was voiding 12 to 14 times in a 24 hour period (essentially every two hours or less), with at least three to four of those occurring at night, meeting the criteria for a 20 percent rating.  A June 2011 VA treatment note also reflects that the Veteran reported urinary incontinence and nocturia and that he wears an absorbent pad and voids three to four times per night.  Thus, the Board finds that the Veteran is entitled to a 20 percent rating effective February 9, 2010.

The Board notes that the June 2011 VA treatment note does not detail how often the Veteran must change the absorbent materials and no other evidence includes that information until the Veteran's December 2014 statement.  Further, no other evidence suggests the Veteran meets the criteria for a rating in excess of 20 percent from February 9, 2010 to July 10, 2014.

A July 20, 2014 VA treatment note states that the Veteran reported nocturia every one to two hours.  In a December 2014 letter the Veteran reported he voids his bladder five to six times during the night, or every one to one and a half hours.  Further, he stated that during the day he wears absorbent pads, which he must change at least three to four times per day.  The Veteran's spouse also authored a letter dated in December 2014 in which she reported that the Veteran gets up at least five times during the night to void his bladder and that he wears incontinence pads during the day.  VA treatment records reflect occasional use of a protective pad for urinary incontinence.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a 40 percent rating effective July 20 2014, as that is the earliest date on which the evidence suggests the Veteran must get up to void his bladder at least five times per night.

However, the Board finds that the evidence does not support a rating in excess of 40 percent effective July 20, 2014.  The Veteran has reported he must change his absorbent pads three to four times per day, not more than four times per day as required for a 60 percent rating.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to February 9, 2010; is entitled to a rating of 20 percent rating, but no greater, from February 9, 2010 to July 20, 2014; and is entitled to a rating of 40 percent, but no greater, from July 20, 2014 to present. 

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372d.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Malaria

The Veteran has claimed service connection for malaria, reporting that during service he was sent back to the United States from Vietnam for treatment for malaria.

The Veteran has not alleged he currently has malaria or identified any residuals of having had malaria in service.  Treatment records further do not show a current diagnosis of malaria.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Therefore, the claim for service connection for malaria is denied.

Tinnitus

The Veteran contends he has tinnitus as a result of his service.

In January 2009 the Veteran was afforded a VA examination.  He reported bilateral, constant tinnitus with onset approximately 10 years prior.  The examiner  opined that the Veteran's tinnitus was not related to his service as the onset was 29 years after his separation from service.  The examiner further noted that the Veteran's hearing loss was first documented 18 years after service, therefore the most likely tinnitus etiology would be occupational noise exposure.

The Board acknowledges the Veteran's own opinion that his tinnitus is due to noise exposure in service, but finds that the opinion of the VA examiner is more probative.  While the Veteran is competent as a lay person to report the existence and onset of tinnitus, the Board finds that he does not have the education, training, or experience to opine as to the etiology of the tinnitus.  The Veteran has not contended that his tinnitus began in service, only that it is related to his noise exposure in service.

The Board finds that the opinion of the VA examiner, a medical professional, is the most probative, and thus a preponderance of the evidence is against service connection for tinnitus, the benefit of the doubt doctrine does not apply, and the claim must be denied.

38 U.S.C.A. § 1151

In a November 2008 statement the Veteran argued that his "bilateral hip replacement is a residual from the [VA medical center] operation."

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2014).

Private treatment records indicate that the Veteran underwent the hip replacement due to arthritis in his hips.  

The Veteran has not elaborated on what VA medical center operation he contends necessitated his bilateral hip replacement, nor do records otherwise indicate a connection between any VA treatment and his private hip replacement surgery.

Therefore, the claim is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate his claims for service connection and an increased disability rating, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the Veteran was not sent a notice letter prior to the initial adjudication of his 38 U.S.C.A. § 1151 claim, he was informed of what evidence must be submitted to substantiate his claim both in his April 2009 rating decision and his April 2011 statement of the case.  His claim was again adjudicated in an October 2013 supplemental statement of the case.  Therefore, the Board finds that the initial failure to provide a notice letter is not prejudicial.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records identified by the Veteran, and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination with respect to his hearing loss, tinnitus, and prostate cancer claims in February 2009  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

While the Veteran was not afforded a VA examination with respect to his 38 U.S.C.A. § 1151 claim or his claim for service connection for malaria, the Board finds none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits in a service connection claim, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this case, there is no competent evidence the Veteran currently has malaria or persistent or recurrent symptoms of malaria.  Therefore, an examination is not required.  VA's duty to provide a medical examination and/or medical opinion under 38 U.S.C.A. § 5103A(d)  also applies to compensation claims under 38 U.S.C.A. § 1151.  Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013).  That is, in the context of § 1151 claims, the Court held that the "may be associated" language required that the evidence of record indicate a causal connection between the current disability and the VA treatment, before VA was required to provide a medical examination or opinion.  Id.  While the threshold for making this determination is a low one, the Board finds that there is no competent evidence suggesting a causal connection between the Veteran's hip replacement and VA treatment.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating for prostate cancer in excess of 10 percent prior to February 9, 2010 is denied.

A rating of 20 percent, but no greater, for prostate cancer from February 9, 2010 to July 20, 2014 is granted

A rating of 40 percent, but no greater, for prostate cancer effective July 20, 2014 is granted.

Service connection for malaria is denied.

Service connection for tinnitus is denied.

Compensation under 38 U.S.C.A. § 1151 for a hip replacement is denied.


REMAND

Hearing Loss

The Veteran underwent a VA audiological examination in connection with his claim in January 2009.  At that time he was not prescribed hearing aids.  VA treatment records indicate that he has since been prescribed hearing aids and has been followed by audiology.  However, no audiological examination results are included in the Veteran's VA treatment records.  On remand, any such records should be obtained.  Further, the Veteran should be scheduled for a new VA audiological examination as the fact that he has now been issued hearing aids suggests a worsening of his condition since his last VA examination more than six years ago.

Psychiatric Disorder

The Veteran contends he has a psychiatric disorder, to include PTSD, as a result of his service.  He submitted a stressor statement in 2008 specifically reporting being on various fire support bases that were under attack during his Vietnam service.

The Board notes that the Veteran's DD-214 shows he is in receipt of the Vietnam Service Medal with one star, Vietnam Campaign Medal with device, and Combat Action Ribbon.

Although the Veteran was not diagnosed with PTSD at a December 2008 VA examination, private treatment records reflect treatment for major depression and PTSD.  A January 2012 psychiatric examination for Social Security Disability also resulted in a diagnosis of PTSD with depression, as well as panic disorder with agoraphobia, alcohol dependence in remission, and mood disorder due to general medical condition.  VA treatment records further indicate that the Veteran has been treated for PTSD.

The Board notes that establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §  3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

Further, effective July 13, 2010, VA eliminated the requirement for corroborating that a stressor related to "fear of hostile military or terrorist activity" occurred if the veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2014).  In addition, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

The Board finds that a new VA examination is required addressing the Veteran's existing diagnoses, including of PTSD, and to obtain an opinion as to whether the Veteran currently has an acquired psychiatric condition related to his claimed stressor.

TDIU

In May 2015 the Veteran filed a formal application for increased compensation based on unemployability.  The Veteran indicated he last worked in May 2011 and his PTSD, neuropathy, and incontinence prevent him from securing or following any substantial gainful employment.

The AOJ has not yet adjudicated the Veteran's TDIU claim.  Further, the Board notes that this decision remands the Veteran's claim for entitlement to service connection for PTSD.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Total disability ratings for compensation based on individual unemployability may be assigned on a schedular basis when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran meets the schedular requirement for TDIU.  On remand, the RO should perform all evidentiary development necessary and adjudicate entitlement to TDIU in the first instance.


Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records relating to the Veteran's hearing loss, including all audiological examination testing results.

2. Arrange for the Veteran to undergo a VA audiological examination to assess the current severity of his bilateral hearing loss.

3. Arrange for the Veteran to undergo a VA mental health examination.  For all acquired psychiatric conditions diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder had its clinical onset during active service or is related to the Veteran's claimed stressor.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Perform all additional evidentiary development necessary and adjudicate entitlement to TDIU.

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


